Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2008

Gibbs v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2535




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gibbs v. Comm Social Security" (2008). 2008 Decisions. Paper 1168.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1168


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 07-2535


                                  ROBERT GIBBS,
                                          Appellant

                                          v.

                     COMMISSONER OF SOCIAL SECURITY



                   On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civil No. 06-cv-01093)
                    District Judge: Honorable Peter G. Sheridan


                     Submitted Under Third Circuit LAR 34.1(a)
                                on March 27, 2008

             Before: McKEE, RENDELL and TASHIMA*, Circuit Judges

                                (Filed: May 21, 2008)




 * Honorable A. Wallace Tashima, Senior Judge of the United States Court of Appeals
for the Ninth Circuit, sitting by designation.
                               OPINION OF THE COURT


TASHIMA, Circuit Judge.

       Robert Gibbs applied for Disability Insurance Benefits and Supplemental Security

Income, asserting an April 6, 2001, onset date of disability. After a hearing, the

Administrative Law Judge (“ALJ”) issued a decision finding Gibbs disabled within the

meaning of the Social Security Act, 42 U.S.C. § 423(d)(1)(A), beginning on April 6,

2001. Gibbs appealed to the District Court, claiming a disability onset date of November

1, 1999.1 The District Court affirmed the agency’s decision that the onset date of Gibbs’

disability was April 6, 2001, not November 1, 1999.

       On appeal to this court, Gibbs argues that, under Social Security Ruling (SSR) 83-

20, his disability may be inferred back to November 1, 1999. He contends that if he was

limited to less than sedentary work after April 6, 2001, it can be inferred, due to the

progressive nature of his medical ailments, that he was limited to sedentary or light work

as of November 1, 1999.

       Under SSR 83-20, the ALJ is required to call a medical expert in cases such as this



   1
       Although Gibbs argues that the Commissioner used the wrong onset of disability
date, April 6, 2001, instead of November 1, 1999, the facts show that on Gibbs’
application, the onset date of April 6, 2001, was crossed out, and November 1, 1999, was
inserted by hand. Moreover, he stated on his May 15, 2001, Disability Report that his
back condition first arose on April 4, 2001, and he only raised the November 1, 1999,
date on a subsequent Disability Report.
                                              2
where the onset date of disability must be inferred. SSR 83-20; see Newell v. Comm’r of

Soc. Sec., 347 F.3d 541, 549 (3d Cir. 2003) (stating that “[t]he ALJ should have

consulted a medical advisor to help him infer the onset date as required by SSR 83-20”).

While the determination of Gibbs’ disability onset date involves consideration of his

allegations, work history, and medical and other relevant evidence, any judgment made

must have a legitimate medical basis. SSR 83-20.

       In this case, the ALJ properly followed SSR 83-20’s requirements by calling a

medical expert to help determine the onset date of Gibbs’ disability. Gibbs provided no

medical evidence that supported an onset date of November 1, 1999. We therefore will

affirm the well-reasoned opinion and the order of the district court.




                                             3